Kupferman, J. P. (dissenting).
I dissent and would affirm.
The majority with sophisticated legerdemain attempts to conjure up a magic formula for disposing of a difficult situation by sending the matter back for a further determination.
The issue is simple although the solution, unfortunately is not a happy one.
The juvenile has a strange predilection for stealing trucks. Obviously, psychiatric treatment is warranted. On the other hand, he has absconded from at least six previous placements. Obviously, a secure facility is warranted.
The court at the disposition opted in favor of a secure facility. This was not in derogation of psychiatric assistance but rather, because the system, imperfect as it is, does not seem to provide psychiatric help along with security.
*483Our quarrel should be with the system that provides in title III for one without the other.
We should inform the Division for Youth that psychiatric treatment is not to be sloughed off at title III facilities. While we cannot expect an Annie Sullivan as a dedicated "Miracle Worker” for a Helen Keller, we can anticipate a more responsive approach to the need indicated. But whatever the solution, the least relevant is another hearing.
Birns, Markewich and Sandler, JJ., concur with Fein, J.; Kupferman, J. P., dissents in an opinion.
Orders, Family Court of the State of New York, New York County, entered on February 28, 1978, reversed, on the law, without costs and without disbursements, and the matter remanded for a further dispositional hearing and further proceedings not inconsistent with the opinion of this court.